Citation Nr: 0802436	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-27 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 1, 2004 for 
the award of a 100 percent schedular rating for the 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1965 
to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO increased a previous 50 
percent schedular rating for post-traumatic stress disorder 
(PTSD) to 100 percent, effective from May 1, 2004.  Following 
receipt of notification of that determination, the veteran 
perfected a timely appeal with respect to the assignment of 
May 1, 2004 as the effective date for the grant of the 
100 percent schedular rating for his service-connected PTSD.  


FINDINGS OF FACT

1.  In an unappealed June 2003 rating action, the RO awarded 
an increased rating for the veteran's service-connected PTSD 
from 30 percent to 50 percent, effective from March 4, 2003.  

2.  Since the June 2003 decision, a claim (formal or 
informal) for an increased rating for the service-connected 
PTSD was not received until February 6, 2004.  

3.  By a July 2004 rating action, the RO awarded a temporary 
total rating pursuant to 38 C.F.R. § 4.29, effective from 
February 5, 2004 to April 30, 2004, but confirmed the 
50 percent schedular rating since May 1, 2004, for this 
disability.  

4.  By a January 2005 rating action, the RO awarded an 
increased schedular rating of 100 percent, effective from 
May 1, 2004, for the service-connected PTSD.  

5.  It is not factually ascertainable that the veteran's 
service-connected PTSD increased in severity in the one-year 
period prior to the February 6, 2004 claim.  

6.  The earliest evidence that the veteran was totally 
socially and occupationally impaired as a result of his 
service-connected PTSD is dated October 5, 2004, when he 
underwent a VA PTSD examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2004, 
for the award of a 100 percent schedular rating for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2007).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1)  that is necessary to 
substantiate the claim, (2)  that VA will seek to provide, 
and (3)  that the claimant is expected to provide.  In 
addition, VA must ask the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. §§3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable decision on the claim by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004.  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 485, 489-90 
(2006).  

In February 2004 in the present case, the veteran filed a 
claim for an increased rating for his service-connected PTSD.  
Correspondence dated several weeks later in the same month 
informed the veteran of the type of evidence necessary to 
support this issue and explained that the RO would make 
reasonable efforts to help him obtain necessary pertinent 
evidence but that he must provide enough information so that 
the agency could request the relevant records.  In addition, 
the correspondence informed him of his opportunity to submit 
"additional things" and "any other evidence or information 
that . . . [he] think[s would] support . . . [his] claim."  

By the January 2005 rating action, the RO granted a 
100 percent schedular rating for the veteran's 
service-connected PTSD, effective from May 2004.  Because the 
veteran's increased rating claim has been substantiated, the 
Board finds that section 5103(a) notice has served its 
purpose and that its application is no longer required.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  

In February 2005, the veteran filed a notice of disagreement 
with the effective date assigned to the 100 percent rating 
granted for his service-connected PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement regarding a 
disability rating does not trigger additional section 5103(a) 
notice.  Rather, VA is simply required, under 
sections 7105(d) and 5103A, to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  The statement of the case required by 
section 7105(d)(1) must be complete enough to allow the 
appellant to present argument to the Board regarding any 
disagreement with the RO decision on any element of the 
claim.  38 C.F.R. § 19.29 (2007).  Also, an appellant may 
submit additional evidence after receipt of the statement of 
the case for consideration by both the RO and the Board.  
38 C.F.R. § 19.37 (2007).  The Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess/Hartman, 19 Vet. 
App. at 491, 493, 500-01.  

In a February 2005 letter in the present case, the RO 
notified the veteran of the grant of the total schedular 
rating for the service-connected PTSD as well as the 
assignment of May 2004 as the effective date for this award .  
In addition, the veteran was informed of his appellate rights 
(including his right to representation).  See 38 U.S.C.A. 
§ 5104 (West 2002) & 38 C.F.R. § 3.103(b) (2007).  
Furthermore, the statement of the case subsequently issued in 
August 2005, a well as a letter and a supplemental statement 
of the case (SSOC) which were issued in November 2005 
specifically set forth the criteria necessary for the grant 
of an earlier effective date for the assignment of the total 
schedular rating for the service-connected PTSD, a discussion 
of the relevant evidence of record, as well as the reasons 
and bases for the assignment of an effective date no earlier 
than May 1, 2004 for the grant of the total schedular 
evaluation for this disability.  

Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing him of the evidence 
necessary to support the grant of an earlier effective date 
for the award of a total schedular rating for his 
service-connected PTSD.  Dingess/Hartman, 19 Vet. App. 
at 491, 493, 500-01.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  Additionally, he has been accorded a pertinent VA 
examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his claim.  Under the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other evidence which has not been obtained.  Consequently, 
the Board will proceed with the adjudication of this appeal 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II, supra; Quartuccio, supra.  

Analysis

According to the applicable law, the effective date of an 
award of increased compensation "shall not be earlier than 
the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision 
is implemented by regulation which provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).  An 
exception to this regulatory provision stipulates that the 
effective date for an award of increased compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2007).  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).  
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable possibility of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2007).  
Also, the date of VA outpatient or hospital examination, or 
the date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim when the 
report of such treatment or examination relates to a 
disability for which increased compensation is sought.  
38 C.F.R. § 3.157(b)(1) (2007).  

The criteria applicable to the rating of PTSD stipulates that 
a total schedular evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In the present case, and specifically in April 2003, the 
veteran filed an increased rating claim for his 
service-connected PTSD.  By a June 2003 rating action, the RO 
awarded an increased evaluation from 30 percent to 
50 percent, effective from March 4, 2003, for this 
disability.  The veteran did not specifically disagree with 
that decision, and the determination, thus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

Since the June 2003 decision, no document or communication 
which may be construed as a claim (formal or informal) for an 
increased rating for the service-connected PTSD was received 
at the RO until February 6, 2004.  This fact is not in 
dispute.  Consequently, the Board must conclude that the date 
of receipt of the veteran's claim for an increased rating for 
his service-connected PTSD is February 6, 2004.  

Following receipt of the veteran's February 2004 claim, the 
RO, by a July 2004 rating action, awarded a temporary total 
rating pursuant to 38 C.F.R. § 4.29, effective from 
February 5, 2004 to April 30, 2004, and confirmed the 
50 percent schedular evaluation since May 1, 2004, for the 
veteran's PTSD.  By a January 2005 rating action, the RO 
awarded an increased schedular evaluation of 100 percent, 
effective from May 1, 2004, for this disability.  

With respect to the matter of whether an increase in the 
veteran's service-connected PTSD was factually ascertainable 
in the one year period prior to February 6, 2004 (the date of 
receipt of the increased rating claim), the veteran contends 
that the effective date for the award of a 100 percent 
schedular evaluation for this disability should be in 1993 
because his PTSD symptomatology was as severe in 1993 as it 
was in 2004.  See November 2007 hearing transcript (2007 T.) 
at 3.  

Pertinent evidence dated between February 2003 and February 
2004 includes a report of an approximately one week VA 
hospitalization for PTSD in March 2003.  The March 2003 VA 
hospitalization report was considered by the RO in its 
unappealed June 2003 rating action.  Importantly, however, 
this medical evidence remains relevant for the purpose of 
determining whether it is factually ascertainable that an 
increase in disability occurred in the one-year period prior 
to the RO's February 6, 2004 receipt of the veteran's 
increased rating claim.  See Hazan v. Gober, 10 Vet. 
App. 511, 518, 521-522 (1997) (in which the Court held that 
the Board is required to consider evidence about the status 
of the condition during the one-year period prior to 
application, even if such evidence was considered in a prior 
appeal).  

According to the March 2003 report, upon the veteran's 
discharge from the VA hospitalization, the treating physician 
concluded that the veteran's PTSD was moderate-to-severe and 
assigned a Global Assessment of Functioning (GAF) score 
of 45, which is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Significantly, however, the 
physician also described the veteran's PTSD symptomatology 
during that hospitalization as an "acute exacerbation."  

Moreover, subsequent VA medical records dated until the 
veteran's February 2004 VA PTSD hospitalization illustrated 
the need for group psychiatric therapy approximately twice 
per month.  According to these records, the veteran responded 
to treatment, had no immediate significant problems, and was 
coping with daily stressors.  

Although the veteran sought treatment for complaints of 
increased symptomatology (including insomnia, anger, 
infrequent anxiety attacks, and impulsiveness) later in 
January 2004, he admitted, upon further questioning, that he 
had "not been taking his medications as ordered or 
sporadically if at all."  He was instructed to restart his 
medications as prescribed.  

According to this evidence, the veteran's one week 
hospitalization for his PTSD in March 2003 was followed by 
repeated findings of no significant problems upon compliance 
with his medication.  Consequently, the Board finds that 
there is simply no basis on which to conclude that an 
increase in the veteran's PTSD symptomatology (resulting in 
total social and occupational impairment) was factually 
ascertainable in the one-year period prior to February 6, 
2004.  See Hazan, 10 Vet. App. at 519-520 (in which the Court 
held that a factually ascertainable "increase" is one to 
the next disability level).  

Moreover, competent evidence of record shows that the veteran 
first exhibited total social and occupational impairment at 
the October 5, 2004 VA PTSD examination.  Specifically, 
objective evaluation findings shown at that time 
included:  social isolation, an inability to maintain 
employment, anger, and flashbacks.  In addition, the examiner 
assigned a GAF score of 42, which is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  See also 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

As this evidence illustrates, the veteran's increased rating 
claim was received on February 6, 2004; an increase in PTSD 
symptomatology was not factually ascertainable in the 
one-year period prior to February 6, 2004; and he first 
exhibited total social and occupational impairment at the 
October 5, 2004 VA PTSD examination.  [As the Board has 
previously discussed in this decision, the RO initially 
awarded a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.29, effective from February 5, 2004 through April 30, 
2004 and, in a subsequent decision, granted a 100 percent 
schedular rating from May 1, 2004 for the service-connected 
PTSD.]  Thus, based on these facts, an effective date prior 
to May 1, 2004 for the award of a total schedular rating for 
service-connected PTSD cannot be granted.  See 38 U.S.C.A. 
§ 5110(a) (West 2002) & 38 C.F.R. § 3.400 (2007) (which 
stipulate that the effective date of an award of increased 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later).  


ORDER

An effective date earlier than May 1, 2004 for the award of a 
100 percent schedular rating for the service-connected PTSD 
is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


